DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based, however, it is noted that applicant has not filed certified copies as required by 37 CFR 1.55. Also see Failure Status Report from Priority Document Exchange notice mailed May 28, 2019.
Drawings
The replacement drawings were received on March 1, 2022.  These drawings are accepted.
Specification
The replacement specification has been entered.
Response to Arguments
Applicant’s arguments filed March 1, 2022 have been considered but are not persuasive.
Regarding Zheng, the Applicant argues that the claimed limitations are not taught, specifically that the two side posts are not wiring posts. Examiner respectfully disagrees. The posts of Zheng are equivalent to that of the Applicant’s and are provided such that the wires bypass the posts. Though the posts have the additional function of providing securing means for the box,  they still are wiring posts and are arranged with the center posts in the manner recited in the claims.
 Applicant further argues that the ropes do not contact or have action with the center posts/side posts. As evident in Fig 5 of Zheng, the ropes contact the center posts. Additionally, the claim requires that the ropes “bypass” the side posts and as also seen in Fig 5, the ropes pass by the side posts. It is understood that bypass means that the ropes avoid the side posts, per the definition below.

    PNG
    media_image1.png
    349
    708
    media_image1.png
    Greyscale

Additionally, there is no requirement of the ropes contacting any of the side posts in the claim. It is further noted that there is no support in the specification if the claims were amended to require contact with the side posts. The specification only requires that the center wiring post abut the thread rope. The drawings also fail to support the arguments and would be considered new matter if the specification or claims were amended to include the limitations argued. Even though the present claims do not require the rope to contact the side posts, Examiners would like to point out Zheng (US 2018/0291678) which discloses in Fig 8 ropes contacting each of the side and center posts as well as Chen (US 10,273,748) in Fig 5. However, since the argued features are not claimed, Zheng, as applied in the previous office action still teaches the amended claim limitations as discussed below. 
	Applicant further argues that the wiring center/side posts facilitate the tensioning of the thread rope is dues to the change in diameter of the thread rope which is different than that of Zheng. Examiner would like to point out that the function argued is not required by the claim and that the structural requirements claimed are fulfilled by Zheng, as discussed below.
Regarding Huang, Examiner apologizes for the typo it should refer to US 2015/0136336, as listed on the list of references previously provided, not US 2015/0136636 as mistyped in the previous office action. 
No arguments were made regarding the other rejections made.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-9, 11-13, 15-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “first enter wiring post” and “a second wiring post.” Then “first center wiring post” and “the second center wiring post.” What is “enter wiring post” and there is a lack of antecedent basis for “the second center wiring post.” Consistent terminology should be maintained.
Amended claim 1 recites “configured to be taken out…after sequentially bypassing…” As similarly stated in the previous office action, it is unclear what is meant by “taken out.” Is the thread rope removed from the mounting box? Does the thread rope pass through or exit the outlet port? Further, how is does the thread “sequentially” bypass? If the thread rope bypasses the center wiring post and the pair of side wiring posts, it is understood that it occurs in a single occurrence, what occurs sequentially?  It is also unclear how the post “tightly abuts.” Tightly is a relative term, and it is unclear to what degree it is considered tight.
Dependent claims inherit the issues of the parent claim and rejected for depending from rejected claim 1.
In view of the 112 issues discussed above the claims have been examined as best understood.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 8, 9, 13, 15 and 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zheng (US 2018/0230741, filed before the effective filing date and before the foreign priority date of the instant application).
Regarding claim 1, as best understood in view of the 112 issues discussed above, Zheng discloses a lifting push-pull positioning curtain, comprising 
a curtain body having a bottom (Zheng: Figure 3), 
a mounting box (30) and 
a push-pull positioning device (10); 
wherein:
the push-pull positioning device (10) is located in the mounting box (30) (Zheng: Figure 3), the mounting box comprises an upper mounting plate (11) and a lower mounting plate (12) (Zheng: Figure 2), the lower mounting plate is provided with a plurality of positioning posts (13) (Zheng: Figure 1); 


    PNG
    media_image2.png
    757
    513
    media_image2.png
    Greyscale

the push-pull positioning device comprises an active reel (16), a transmission wheel set (18, 19) and a slave reel (17), the active reel corresponds to one of the positioning posts (13), the transmission wheel set (18, 19) corresponds to two of the positioning posts (13), and the slave reel (17) corresponds to one of the positioning posts (13) (Zheng: Figure 1); 
the transmission wheel set (18, 19) comprises a driving wheel (19) and a driven wheel (18), the driven wheel receives a scroll spring (182) therein, a head end of the scroll spring (182) is connected to the driving wheel (19) (Zheng: Figure 1; although Zheng calls element 19 the driven wheel and calls element 18 the driving wheel, based on the description of paragraph [0031] of Zheng it is understood that element 19 functions as a driving wheel and element 18 functions as a driven wheel since during operation the spring 182 is retracted toward wheel 19, 
a first thread rope (15) is wound around the active reel (16) and a second thread rope (15) is wound around the slave reel (17), and one end of the first thread rope is fixed to the active reel and another end of the first thread rope is fixed to the bottom of the curtain; and one end of the second thread rope is fixed to the slave reel and another end of the second thread rope is fixed to the bottom of the curtain, and another end of each of the thread ropes is fixed to the bottom of the curtain (Zheng: Figures 1 and 3); 
the active reel (16), the driving wheel (19), the driven wheel (18), and the slave reel (17) are configured sequentially in the push-pull positioning device such that when the active reel is outwardly rotated, the driving wheel winds the scroll spring (182) inwardly (Zheng: Figure 5); the scroll spring (182) of the driven wheel is configured to be reversely wound into the driving wheel;2 U.S. Patent Application No. 16/059,268 Attorney Docket No.: THIP/0032US 
the upper mounting plate (11) and the lower mounting plate (12) form the mounting box for receiving the active reel (16), the transmission wheel set (18, 19) and the slave reel (17) (Zheng: Figures 1-6),
the mounting box has a first wire outlet port allowing the first thread rope (15) out and a second wire outlet port allowing the second thread rope out (Zheng: Figure 2; the wire outlet ports are understood to be the opening on the sides of the mounting box through which the thread ropes exit the mounting box)
the lower mounting plate (12) is provided with a pair of center wiring posts (one center wiring post is pointed out in the figure below, the second is on the opposite side) and two pairs of side wiring posts (posts on opposite sides of the center wiring posts), and the two pairs of side wiring posts are symmetric with respect to a straight line where the positioning posts (13) are located (see Figure 1 below); 

Figure 1 of Zheng with one center wiring post pointed out:

    PNG
    media_image3.png
    750
    507
    media_image3.png
    Greyscale


the first thread rope is configured to be taken out (best understood to mean pass through or exit through the wire outlet port) from the first wire outlet port after sequentially bypassing the first pair of side wiring posts and the first center wiring post (as best understood per the definition of bypass provided below, the thread rope bypasses the side wiring posts of the pair of side wiring posts as it passes between the two side wiring posts as it goes by the first center wiring post thereby avoiding the side wiring posts, Zheng: Figure 5), 

    PNG
    media_image1.png
    349
    708
    media_image1.png
    Greyscale

the second thread rope is configured to be taken out (best understood to mean pass through or exit through the wire outlet port) from the second wire outlet port after sequentially bypassing the second pair of side wiring posts and the second center wiring port (as best understood per the definition of bypass provided above, the thread rope bypasses the side wiring posts of the pair of side wiring posts as it passes between the two side wiring posts as it goes by the first center wiring post thereby avoiding the side wiring posts;  Zheng: Figure 5), 
as best understood, the first center wiring post tightly abuts the first thread rope between the first pair of the side wiring posts (Zheng: Figure 5; the rope 15 contacts and abuts the center wiring post between the side wiring posts), the second center wiring post tightly abuts the second thread rope between the second pair of side wiring posts (Zheng: Figure 5; the rope 15 contacts and abuts the center wiring post between the side wiring posts).
	Figure 5 of Zheng:

    PNG
    media_image4.png
    555
    598
    media_image4.png
    Greyscale

Regarding claim 2, as best understood, Zheng discloses wherein each of the active reel, the slave reel, the driving wheel and the driven wheel has a gear (161, 181, 191, and 171; see Figure 1), a winding post (post on which the thread ropes are wound for each of the active reel and slave reel and the post on which the spring is wound in for each of the driving and driven wheels) and a retainer ring (bottom of each the active reel, slave reel, driving wheel, and driven wheel), for each of the active reel, the driving wheel, the driven wheel, and the slave reel, the gear and the retainer ring are located at opposite ends of the winding post (see Figures 1 and 2), gears of the active reel, the driving wheel, the driven wheel, and the slave reel are 
Regarding claim 3, as best understood, wherein the active reel, the driving wheel, the driven wheel and the slave reel are sequentially engaged (Zheng: Figures 1-6), the scroll spring (182) in a natural state is located in the driven wheel (18; Figure 5), a direction of rolling the scroll spring by the driving wheel is the same as a direction of rolling the first thread rope by the active reel a direction of rolling the first thread rope by the active reel is the same as a direction of rolling the second thread rope by the driven reel (Zheng: Figures 5 and 6).3 U.S. Patent Application No. 16/059,268 Attorney Docket No.: THIP/0032US  
Regarding claim 8, as best understood, wherein the upper mounting plate (11) is provided with a plurality of4 U.S. Patent Application No. 16/059,268 Attorney Docket No.: THIP/0032UScylindrical protrusions (14).
Regarding claim 9, as best understood, the pair of center wiring posts are collinear with the plurality of positioning posts, and the two pairs of the side wiring posts deviate from a straight line where the plurality of positioning posts is located; the pair of center wiring posts are symmetrically arranged, and the two pairs of side wiring posts are symmetrically arranged (Zheng: Figure 1).
Regarding claim 13, as best understood, wherein a diameter of a winding post of the driving wheel (19) is greater than or equal to a diameter of a winding post of the driven wheel (Zheng: Figure 5; as pointed out above, Examiner emphasizes that element 19 functions as a driving wheel and element 18 functions as a driven gear since paragraph [0031] of Zheng discloses that the spring 182 is retracted toward element 19).  
Regarding claim 15, as best understood, wherein the head end of the scroll spring (182) is provided with a hook (end of spring 182 shown in Figure 1), and a winding post of the driving wheel is provided with a socket, and the hook is hung in the socket.  
Regarding claim 16, as best understood, wherein the scroll spring (182) is wound around a winding post of the driving wheel (19) or a winding post of the driven wheel (18), the winding post of the driving wheel (19) comprises a positioning sleeve barrel (portion shown surrounding .  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Zheng, as applied in claim 1 above, in further view of Huang (US 2015/0136336).
Regarding claims 5 and 6, as best understood, Zheng fails to disclose wherein the lower mounting plate is provided with a lower plate limiting groove, and the lower plate limiting groove has a lower plate arc portion and the lower mounting plate includes a bottom plate and two opposite side plates. However, Huang discloses that it is known for a push-pull positioning curtain device to have a lower limiting groove defined by grooves in the bottom plate of the lower mounting plate in which the wheels/reels sit and the lower plate limiting groove has a lower plate arc portion corresponding to each gear, and each lower plate arc portion is in clearance fit (Huang: Figures 3 and 4) and further provide side plates to define the lower limiting groove. It would have been obvious to one having ordinary skill in the art at the time of the 
Regarding claim 7, Zheng discloses an upper mounting plate with an upper plate limiting groove (holes/posts extending from the upper mounting plate), and the upper plate limiting groove has an upper plate arc portion (circular groove has an arc portion) corresponding to each retainer ring of an active reel, driving wheel, driven wheel, and slave reel; the upper plate limiting groove is centered with the upper plate, and each upper plate arc portion is coaxial with a corresponding through hole. Zheng does not specifically disclose that the holes are screw through holes. However, Huang discloses that it is known for an upper mounting plate having a plurality of holes to be screw through holes that align with screw holes in positioning posts (Huang: Figures 1, 3, and 4). The screws fasten the upper mounting plate to the assembly. It would have been obvious to one having ordinary skill in the art at the time of the invention to provide the holes of the upper mounting plate of Zheng as screw through holes and the holes of the positioning posts as screw holes in order to allow screws to pass through to secure the elements of the assembly together, as taught by Huang.
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Zheng, as applied in claim 1 above, in further view of Huang (US 2016/0340975, hereinafter referred to as Huang ‘975).
Regarding claims 11 and 12, Zheng discloses all the elements except for a positioning hole group is arranged around each of the positioning posts, the positioning hole group is provided on a bottom plate of the mounting box, the positioning hole group comprises a plurality of positioning holes that form an equilateral polygon, and the positioning post and the equilateral polygon formed by the positioning hole group are concentric and, wherein each positioning hole group has four positioning holes,5 U.S. Patent Application No. 16/059,268 Attorney Docket No.: THIP/0032USwherein a pair of diagonal positioning holes of each positioning hole group are collinear with all the positioning posts. However Huang ‘975 teaches: (claim 11) a positioning hole group is arranged around each positioning post, the positioning hole group is provided on a bottom plate of the mounting box (as depicted in Fig. 6), the positioning hole group comprising a plurality of positioning holes that form an equilateral polygon (as depicted in Fig. 6), and the positioning post and the equilateral polygon formed by the positioning hole group are concentric (as depicted in Fig. 6) - (claim 12) wherein each positioning hole group has four positioning holes (note that this isn’t limiting to only 4 as claimed), wherein a pair of diagonal positioning holes of each positioning hole group are collinear with all the positioning posts (as depicted in Fig. 6). It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have provided the hole group of Huang ‘975 in order to provide the predictable results of lighter weight or positing markers as some non-limiting reasons.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Zheng, as applied in claim 1 above, in further view of Huang (US 2014/0291431, hereinafter referred to as Huang ‘431).
Regarding claim 17, as best understood, wherein the driven wheel comprises a gear assembly (181) and a retainer ring assembly (bottom of wheel that sits on 12), the gear assembly consists of the gear (181) and a positioning sleeve (sleeve that receives 13), and the6 U.S. Patent Application No. 16/059,268Attorney Docket No.: THIP/0032USgear and the positioning sleeve are concentric and fixed (the gear and sleeve rotate together). Zheng does not specifically disclose if the retainer ring assembly consists of an inner .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Johnnie A. Shablack whose telephone number is (571)270-5344. The examiner can normally be reached Mon-Thu 7am-4:30pm EST, alternate Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Johnnie A. Shablack/Primary Examiner, Art Unit 3634